[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ADDITION TO THE DECISION AS TO A CLAIMED SET OFF
The court addresses the claimed set off of $2,625 in labor costs to remove defective fixtures.
This court finds from the evidence presented that the defendant's labor costs for removal of the defective light fixtures would be requested by Capital Light  Supply Co. (CLS) of the manufacturer of those fixtures. CLS saw this as the manufacturer's responsibility and Maklari did not disagree with that position. Regarding these labor costs the defendant's CT Page 10388 testimony was that he heard nothing further from CLS and that he "really dropped the whole thing."
In view of the fact that there was some question as to who was responsible for the labor costs of removing the defective fixtures this court finds that the defendant has not established. by a preponderance of the evidence that Maklari is entitled to the claimed $2,625 from CLS.
  _____________________ Hennessey, J.